                                                                  Case 2:17-cv-01525-JCM-PAL Document 59 Filed 10/04/18 Page 1 of 3



                                                              1   STEPHEN J. ERIGERO (SBN 11562)
                                                                  TIMOTHY J. LEPORE (SBN 13908)
                                                              2   ROPERS, MAJESKI, KOHN & BENTLEY
                                                                  3753 Howard Hughes Pkwy., Suite 200
                                                              3   Las Vegas, NV 89169
                                                                  Telephone:   (702) 954-8300
                                                              4   Facsimile:   (213) 312-2001
                                                                  Email:       stephen.erigero@rmkb.com
                                                              5                timothy.lepore@rmkb.com

                                                              6   Attorneys for Defendant
                                                                  THE LANGSDALE LAW FIRM, P.C.
                                                              7

                                                              8                                   UNITED STATES DISTRICT COURT
                                                              9                                       DISTRICT OF NEVADA
Ropers Majeski Kohn & Bentley




                                                             10

                                                             11   MICHAEL CUTTS,                                Case No. 2:17-cv-01525-JCM-PAL
                                A Professional Corporation




                                                             12                      Plaintiff,                 STIPULATION AND ORDER FOR
                                                                                                                DISSMISAL WITH PREJUDICE OF
                                        Las Vegas




                                                             13   v.                                            DEFENDANT THE LANGSDALE LAW
                                                                                                                FIRM, P.C.
                                                             14   RICHLAND HOLDINGS, INC. d/b/a
                                                                  ACCTCORP OF SOUTHERN NEVADA, a
                                                             15   Nevada Corporation; CALEB J.
                                                                  LANGSDALE, ESQ. dba The LANGSDALE
                                                             16   LAW FIRM, P.C.; and CLIFFORD MOLIN,
                                                                  M.D. a/k/a Zeeba Sleep Center
                                                             17
                                                                                     Defendants.
                                                             18

                                                             19

                                                             20

                                                             21

                                                             22

                                                             23

                                                             24

                                                             25

                                                             26

                                                             27

                                                             28

                                                                  4821-7521-1638.1
                                                                  Case 2:17-cv-01525-JCM-PAL Document 59 Filed 10/04/18 Page 2 of 3



                                                              1            IT IS HEREBY STIPULATED AND AGREED by and between Defendant The

                                                              2   Langsdale Law Firm, P.C., through its attorney of record, Timothy J. Lepore of Ropers Majeski

                                                              3   Kohn & Bentley, P.C., and Plaintiff Michael Cutts, through his attorneys of record, Vernon

                                                              4   Nelson and Melissa Ingleby of the Law Offices of Vernon Nelson, that the Court dismiss the

                                                              5   above-captioned action with prejudice against Langsdale Law Firm, P.C. pursuant to Federal

                                                              6   Rules of Civil Procedure, Rule 41(a)(2), with each party bearing its attorney's fees and costs.

                                                              7
                                                                   Dated this 4th day of October, 2018.           Dated this 4th day of October, 2018.
                                                              8

                                                              9    ROPERS, MAJESKI, KOHN &                        LAW OFFICE OF VERNON NELSON
Ropers Majeski Kohn & Bentley




                                                                   BENTLEY
                                                             10
                                                                   /s/ Timothy J. Lepore                          /s/ Melissa Ingleby
                                                             11    STEPHEN J. ERIGERO, ESQ.                       VERNON A. NELSON, JR., ESQ.
                                A Professional Corporation




                                                                   Nevada Bar No. 11562                           Nevada Bar No. 6434
                                                             12
                                                                   TIMOTHY J. LEPORE, ESQ.                        MELISSA INGLEBY
                                        Las Vegas




                                                             13    Nevada Bar No. 13908                           Nevada Bar No. 12935
                                                                   3753 Howard Hughes Parkway, Suite 200          9480 S. Eastern Avenue, Suite 252
                                                             14    Las Vegas, Nevada 89169                        Las Vegas, Nevada 89123

                                                             15    Attorneys for Defendant                        Attorneys for Plaintiff Michael Cutts
                                                                   The Langsdale Law Firm, P.C.
                                                             16

                                                             17

                                                             18            IT IS SO ORDERED:
                                                             19

                                                             20   Dated this ______
                                                                        October  11,day of October, 2018
                                                                                     2018.

                                                             21

                                                             22
                                                                                                                          UNITED STATES DISTRICT JUDGE
                                                             23

                                                             24

                                                             25

                                                             26

                                                             27

                                                             28

                                                                  4821-7521-1638.1                               -2-
                                                                  Case 2:17-cv-01525-JCM-PAL Document 59 Filed 10/04/18 Page 3 of 3



                                                              1                                     CERTIFICATE OF SERVICE

                                                              2            I hereby certify that on this 4th day of October, 2018, I served a true and correct copy of

                                                              3   the foregoing STIPULATION AND ORDER FOR DISSMISAL WITH PREJUDICE OF

                                                              4   DEFENDANT THE LANGSDALE LAW FIRM, P.C. via the Court’s CM/ECF electronic

                                                              5   filing and service system to all parties on the current service list.

                                                              6                                      /s/ Peggy Kurilla
                                                                                               Peggy Kurilla, an employee of
                                                              7                           ROPERS, MAJESKI, KOHN & BENTLEY
                                                              8

                                                              9
Ropers Majeski Kohn & Bentley




                                                             10

                                                             11
                                A Professional Corporation




                                                             12
                                        Las Vegas




                                                             13

                                                             14

                                                             15

                                                             16

                                                             17

                                                             18

                                                             19

                                                             20

                                                             21

                                                             22

                                                             23

                                                             24

                                                             25

                                                             26

                                                             27

                                                             28

                                                                  4821-7521-1638.1                                 -3-
